Case 1:19-cv-00604-MSM-LDA Document 15 Filed 01/27/20 Page 1 of 2 PageID #: 104




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

 CITIMORTGAGE, INC.

        VS                                        CA NO. 19-CV-604-MSM-LDA

 PAUL O. BOGHOSSIAN, III et al

                                       MOTION TO EXTEND TIME

        Defendants, by their attorney moves this Court for an extension of time to February 10,

 2020 to answer or otherwise respond to this complaint. The Defendants need additional time to

 respond. The Plaintiff assents to this Motion.



 PAUL O. BOGHOSSIAN, III
 DAVID M. BOGHOSSIAN
 DAVID M. BOGHOSSIAN AS TRUSTEE OF
 THE ALEXANDER CHANDLER BOGHOSSIAN TRUST
 DAVID M. BOGHOSSIAN AS TRUSTEE
 OF THE ELIZABETH ARDEN BOGHOSSIAN TRUST
 JENNIFER BOGHOSSIAN

 By their Attorney,

 /s/ John B. Ennis
 JOHN B. ENNIS, ESQ. #2135
 1200 Reservoir Avenue
 Cranston, RI 02920
 (401)943-9230
 Jbelaw75@gmail.com
Case 1:19-cv-00604-MSM-LDA Document 15 Filed 01/27/20 Page 2 of 2 PageID #: 105




                                  CERTIFICATE OF SERVICE

 I hereby certify that I emailed a copy of this Motion to Krystle Tadesse, Joseph Farside and
 Jeffrey Ankrom on January 27, 2020.

 /s/ John B. Ennis
